SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

28
KA 11-01047
PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, SCONIERS, AND VALENTINO, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                                              ORDER

ISAIAH MCCOY, DEFENDANT-APPELLANT.


LEANNE LAPP, PUBLIC DEFENDER, CANANDAIGUA, THE ABBATOY LAW FIRM PLLC,
ROCHESTER (DAVID M. ABBATOY, JR., OF COUNSEL), FOR
DEFENDANT-APPELLANT.

R. MICHAEL TANTILLO, DISTRICT ATTORNEY, CANANDAIGUA (KATHLEEN ANN HART
OF COUNSEL), FOR RESPONDENT.


     Appeal, by permission of a Justice of the Appellate Division of
the Supreme Court in the Fourth Judicial Department, from an order of
the Ontario County Court (Frederick G. Reed, A.J.), dated March 29,
2011. The order denied defendant’s motion pursuant to CPL 440.10 to
vacate the judgment convicting defendant of criminal sale of a
controlled substance in the third degree and criminal possession of a
controlled substance in the third degree.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed for reasons stated in the decision at County
Court.




Entered:   February 7, 2014                        Frances E. Cafarell
                                                   Clerk of the Court